DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 05 February 2020.
2.  Claims 1-10 are pending in the application.
3.  Claims 1 and 4-10 have been rejected.
4.  Claims 2 and 3 have been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 05 February 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukovets et al US 2018/0373757 A1 (hereinafter Schukovets) in view of Graupner et al US 2012/0059931 A1 (hereinafter Graupner).
As to claim 1, Schukovets discloses a method for authorizing operation permissions of list, comprising a step of authorizing a list operation and a step of selecting a grantee (i.e. as shown in figure 3), wherein the order between the step of authorizing a list operation and the step of selecting a grantee is not limited; 
The said step of authorizing a list operation comprises the following steps: 
S1: selecting a list needing authorization, and displaying a column name of a column needing operation permission control in the list (i.e. selecting a list with a column and changing security policy) [0021-0022]; and 
S2: authorizing an operation permission for each column separately, wherein in the step of selecting a grantee, one or more grantees are selected (i.e. column-based access control for the at least one restricted column) [0031]. 
Schukovets does not teach that the list is a statistical list that needs authorization.
Graupner teaches a sharing policy for a statistical list (i.e. metrics) [0024].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Schukovets so that the list would have been a statistical list that needed authorization.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Schukovets by the teaching of Graupner because it helps consumers know which service provider is better than another within a given service category [0001].
As to claim 8, Schukovets discloses a method for authorizing operation permissions of list, wherein comprising a step of authorizing a list operation and a step of selecting a to-be-authorized role, wherein the order between the step of authorizing a list operation and the step of selecting a to-be-authorized role is not limited; 
the step of authorizing a list operation comprises the following steps: 
S1: selecting a list needing authorization, and displaying a column name of a column needing operation permission control in the list (i.e. displaying a column and permissions) [figure 3]; and 
S2: authorizing an operation permission for each column separately (i.e. column-based access control for the at least one restricted column) [0031], wherein in the step of selecting a to-be-authorized role, one or more to-be-authorized roles are selected (i.e. based on permissions) [0020], each of the to-be-authorized roles is a role having an independent individual nature not a group/class (i.e. such as an end-user) [0024], and during the same period, one role having an independent individual nature can only be related to a unique user, while one user is related to one or more roles having an independent individual nature [0039]. 
Schukovets does not teach that the list is a statistical list that needs authorization.
Graupner teaches a sharing policy for a statistical list (i.e. metrics) [0024].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Schukovets so that the list would have been a statistical list that needed authorization.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Schukovets by the teaching of Graupner because it helps consumers know which service provider is better than another within a given service category [0001].
7.  Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukovets et al US 2018/0373757 A1 (hereinafter Schukovets) and Graupner et al US 2012/0059931 A1 (hereinafter Graupner) as applied to claim 1 above, and further in view of Hausler US 2006/0230282 A1.
As to claim 4, the Schukovets-Graupner combination does not teach the method for authorizing operation permissions of statistical list according to claim 1, wherein when only one grantee is selected and the statistical list needing authorization is selected, authorization status of an operation permission previously authorized for the grantee to operate each column needing operation permission control in the statistical list is displayed. 
Hausler teaches that when only one grantee is selected and the statistical list needing authorization is selected, authorization status of an operation permission previously authorized for the grantee to operate each column needing operation permission control in the statistical list is displayed (i.e. display a list of all permissions) [0082]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination so that when only one grantee was selected and the statistical list needing authorization was selected, authorization status of an operation permission previously authorized for the grantee to operate each column needing operation permission control in the statistical list would have been displayed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination by the teaching of Hausler because it enables dynamic creation, modification and/or deletion of access permissions when attributes of an object change [0013].
8.  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukovets et al US 2018/0373757 A1 (hereinafter Schukovets) and Graupner et al US 2012/0059931 A1 (hereinafter Graupner) as applied to claim 1 above, and further in view of Trevathan et al US 2016/0316348 A1 (hereinafter Trevathan).
As to claim 5, the Schukovets-Graupner combination does not teach the method for authorizing operation permissions of statistical list according to claim 1, wherein when two or more grantees are selected and the statistical list needing authorization is selected, the column needing operation permission control in the statistical list is displayed, but previous authorization status of each column needing operation permission control is not displayed. 
Trevathan teaches that when two or more grantees are selected and the statistical list needing authorization is selected, the column needing operation permission control in the statistical list is displayed, but previous authorization status of each column needing operation permission control is not displayed (i.e. prevent the policy notification from being displayed) [0060]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination so that when two or more grantees were selected and the statistical list needing authorization was selected, the column needing operation permission control in the statistical list would have been displayed, but previous authorization status of each column needing operation permission control would not have been displayed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination by the teaching of Trevathan because it helps effectuate changes made with permissions [0005].
9.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukovets et al US 2018/0373757 A1 (hereinafter Schukovets) and Graupner et al US 2012/0059931 A1 (hereinafter Graupner) as applied to claim 1 above, and further in view of Wakabayashi et al US 2009/0116700 A1 (hereinafter Wakabayashi).
As to claim 6, the Schukovets-Graupner combination does not teach the method for authorizing operation permissions of statistical list according to claim 1, wherein when only one grantee is selected and the statistical list needing authorization is selected, an authorizer who last performs an authorization operation on the statistical list for the grantee and time of such operation are displayed. 
Wakabayashi teaches that when only one grantee is selected and the statistical list needing authorization is selected, an authorizer who last performs an authorization operation on the statistical list for the grantee and time of such operation are displayed [as shown in figure 6]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination so that when only one grantee was selected and the statistical list needing authorization was selected, an authorizer who last performed an authorization operation on the statistical list for the grantee and time of such operation would have been displayed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination by the teaching of Wakabayashi because it makes it easier to check for a suspicious person [0006].
10.  Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukovets et al US 2018/0373757 A1 (hereinafter Schukovets) and Graupner et al US 2012/0059931 A1 (hereinafter Graupner) as applied to claims 1 and 8 above, and further in view of Li et al US 2018/0357418 A1 (hereinafter Li).
As to claim 7, the Schukovets-Graupner combination does not teach (1) selecting a grantee and the statistical list needing authorization: selecting one or more grantees, and selecting one statistical list needing authorization.  The Schukovets-Graupner combination does not teach (2) authorizing the grantee: selecting an existing authorized grantee or a created template as an authorization template, and granting statistical list operation permissions of the authorization template to the grantee.  The Schukovets-Graupner combination does not teach (3) performing a save operation after modification or no modification to obtain an operation permission for the grantee to operate the statistical list. 
Li teaches (1) selecting a grantee and the statistical list needing authorization: selecting one or more grantees, and selecting one statistical list needing authorization [0068].  Li teaches (2) authorizing the grantee: selecting an existing authorized grantee or a created template as an authorization template, and granting statistical list operation permissions of the authorization template to the grantee (i.e. granting permission) [0069].  Li teaches (3) performing a save operation after modification or no modification to obtain an operation permission for the grantee to operate the statistical list (i.e. saving by the terminal) [0069]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination so that selecting a grantee and the statistical list needing authorization would have included selecting one or more grantees, and selecting one statistical list needing authorization.  The grantee would have been authorized selecting an existing authorized grantee or a created template as an authorization template, and granting statistical list operation permissions of the authorization template to the grantee.  A save operation would have been performed after modification or no modification to obtain an operation permission for the grantee to operate the statistical list. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination by the teaching of Li because it helps reduce the risk of being attacked and intercepted by a malicious software [0006].
As to claim 10, the Schukovets-Graupner combination does not teach (1) selecting a to-be-authorized role and the statistical list needing authorization: selecting one or more to-be-authorized roles, and selecting one statistical list needing authorization.  The Schukovets-Graupner combination does not teach (2) authorizing the to-be-authorized roles: selecting an existing role or a created template as an authorization template, and granting statistical list operation permissions of the authorization template to the to-be-authorized role.  The Schukovets-Graupner combination does not teach (3) performing a save operation after modification or no modification to obtain an operation permission for the to-be-authorized role to operate the statistical list. 
Li teaches (1) selecting a to-be-authorized role and the statistical list needing authorization: selecting one or more to-be-authorized roles, and selecting one statistical list needing authorization [0068].  Li teaches (2) authorizing the to-be-authorized roles: selecting an existing role or a created template as an authorization template, and granting statistical list operation permissions of the authorization template to the to-be-authorized role (i.e. granting permission) [0069].  Li teaches (3) performing a save operation after modification or no modification to obtain an operation permission for the to-be-authorized role to operate the statistical list (i.e. saving by the terminal) [0069]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination so that selecting a to-be-authorized role and the statistical list needing authorization would have included selecting one or more to-be-authorized roles, and selecting one statistical list needing authorization.  The to-be-authorized roles would have been authorized by selecting an existing role or a created template as an authorization template, and granting statistical list operation permissions of the authorization template to the to-be-authorized role.  A save operation would have been performed after modification or no modification to obtain an operation permission for the to-be-authorized role to operate the statistical list. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination by the teaching of Li because it helps reduce the risk of being attacked and intercepted by a malicious software [0006].
11.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukovets et al US 2018/0373757 A1 (hereinafter Schukovets) and Graupner et al US 2012/0059931 A1 (hereinafter Graupner) as applied to claim 8 above, and further in view of Liu et al US 2014/0073435 A1 (hereinafter Liu).
As to claim 9, the Schukovets-Graupner combination does not teach (1) canceling a relation between the user and an original role.  The Schukovets-Graupner combination does not teach (2) relating the user to a new role to which the user is transferred, whereby the user automatically obtains statistical list operation permissions of the new role. 
Liu teaches (1) canceling a relation between the user and an original role (i.e. cancelling relationship) [0074].  Liu teaches (2) relating the user to a new role to which the user is transferred, whereby the user automatically obtains statistical list operation permissions of the new role (i.e. relating new role) [0075]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination so that a relation between the user and an original role would have been cancelled.  The user would have been related to a new role to which the user was transferred, whereby the user automatically obtained statistical list operation permissions of the new role. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Schukovets-Graupner combination by the teaching of Liu because it helps reduce large amount of system overhead [0019].
Allowable Subject Matter
12.  Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior art does not disclose, teach or fairly suggest “the method for authorizing operation permissions of statistical list according to claim 1, further comprising a step of setting an authorization period of a time-nature column, wherein after a time-nature column is selected, six authorization period setting formats are displayed for an authorizer to perform corresponding time setting, and the six authorization period setting formats specifically comprise: a period from a time point earlier than current time by a fixed time length to the current time, a period from a start time to the current time, a period from an end time to a system initial time, a period from the start time to the end time, a period with a time column of a null value, and a period from the system initial time to the current time, wherein the period from the system initial time to the current time comprises the period with a time column of a null value”. 
Any claims not directly addressed are objected to on the virtue of their dependency.
Relevant Prior Art
13.  The following references have been considered relevant by the examiner:
A.  Chen US 2020/0364364 A1 directed to authorizing a statistical list of management software such as ERP and CRM, and in particular, to a column value-based separate authorization method for statistical list operations [0001].
B.  Su US 2014/0181915 A1 directed to a method for network validation of information [abstract].
C.  Hayes et al US 2013/0133039 A1 directed to a mechanism to communicate an original object without requiring the sending of the complete original object [abstract].
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492